Citation Nr: 0200442	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-06 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served as a cadet in the United States Academy 
from June 1994 to February 1995.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois, which 
denied entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  While serving as a cadet at the United States Air Force 
Academy, the appellant was subjected to sexual harrassment 
and threatening behavior; the sexual harrassment and 
threatening behavior have been corroborated by a Report of 
Inquiry of the United States Air Force Academy dated in 
November 1994.

2.  The appellant has been diagnosed with PTSD, which a 
diagnosing physician has attributed to sexual harrassment she 
endured as a cadet at the Air Force Academy.


CONCLUSION OF LAW

The grant of service connection is waranted for PTSD.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
In cases of PTSD, service connection requires a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and 
medical evidence of a causal nexus between current symptology 
and the specific claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).

The veteran contends that she suffers from PTSD as a result 
of an experience while a cadet at the Air Force Academy.  
According to the appellant, she inapproriate behavior 
involving sexual behavior in the cadets living residences.  
She also indicates that she was verbally threatened not to 
tell of the encounter, but she notified her superiors anyway.

A United States Air Force Academy Report of Inquiry dated in 
November 1994 confirms that the appellant was subjected 
inappropriate sexually explicit behavior while seriving as a 
cadet.  The Report of Inquiry also confirms that the 
appellant was confronted with hostile and threatening 
behavior when she objected to the inappropriate behavior.

Thus, there is no controversy in this case as to whether the 
stressful events alleged by the appellant actually occurred.  
However, the medical evidence includes conflicting statements 
as to the diagnosis applicable to the appellant's current 
psychiatric disorder, as well as conflicting conclusions as 
to whether the current disorder is linked to the stressful 
events in service.  For these reasons, it is necessary to 
consider whether the appellant has PTSD that can be 
attributed to stressors in service.

Service medical records show that the veteran was discharged 
after it was recommended by a psychiatrist that she disenroll 
from the Air Force Academy after the semester.  The Medical 
Evaluation Board's diagnosis was adjustment disorder with 
mixed disturbance of emotions and conduct, acute.

At her VA examination dated October 1997, the veteran told 
the examiner of the inappropriate behavior she encountered at 
the Academy.  The veteran reported that she was treated twice 
while in the Air Force Academy after taking minor overdoses 
of medications and was subsequently medically discharged from 
the Academy.  She indicated she had an overdose of pain 
medications when going to the University of Michigan in 
February 1995.  She reported being seen by a counselor prior 
to the Academy and for several years after.  The Axis I 
diagnosis was adjustment disorder with mixed disturbance of 
emotions and conduct - chronic.

In a statement dated in April 1999, a private physician 
reported that the appellant was undergoing psychotherapy for 
PTSD as a result of sexual harrassment she endure as a cadet 
at the Air Force Academy.

At a June 1999 VA examination the veteran reported no 
hospitalizations for emotional problems and continued in 
individual therapy weekly.  The veteran reported that she was 
in law school and would be working full time in the summer.  
The Axis I diagnosis was PTSD, criteria A unmet; Axis II 
borderline personality disorder.  

At a June 2000 VA examination the examiner opined that the 
veteran was suffering from symptoms of depressive disorder 
NOS or not otherwise specified.  This was based on the fact 
that the veteran had some sleep difficulties and had some 
mood symptoms of minor depressive symptomatology.  She also 
had been and continued to be under the care of a psychiatrist 
and was prescribed an antidepressant medication of 
Wellbutrin.  The examiner stated that he did not see evidence 
to support the diagnosis of PTSD.  There was not enough 
supportive criteria for establishing such a diagnosis at that 
point based on the fact that her occasional sleep 
difficulties and nightmares were not related to her reported 
experienced stressors while in the Air Force Academy.  She 
also had no symptoms of hyper startle or hypervigilance 
response.  The veteran had no avoidance symptoms of the 
reported stressor.  The veteran reported doing very well on 
both social and academic functioning levels.

However, her private physician M.S., M.D, gave the veteran a 
diagnosis of PTSD, mild, in 1998.  Deposition transcripts 
dated June 1999 indicate that the physician testified that 
she thought the veteran had PTSD, mild.  The physician 
testified that although the DSM talks about a particular 
event that is life threatening, actual or threatened death or 
serious injury, she responded that the veteran perceived the 
banner incident to be threatening and felt unsafe.  

Analysis

The appellant had a VA examination in October 1997, and the 
diagnosis was adjustment disorder with mixed disturbance of 
emotions.  According to a statement from the appellant's 
private physician dated in April 1999, the appellant had 
undergone psychotherapy for treatment of PTSD as a result of 
sexual harrassment at the Air Force Academy.  In June 1999, 
she had another VA examination, and the diagnosis was, in 
part, post-traumatic stress disorder.  However, the diagnosis 
was qualified with the statement "criteria A unmet." 

Although the medical evidence includes conflicts, physicians 
have concluded that the appellant has PTSD, and some of the 
medical opinions refer to a clear nexus between the PTSD and 
the well-documented events at the Air Force Academy.  The law 
requires VA to grant the benefit of doubt to the appellant in 
cases in which the evidence for and against the claim is in 
approximate balance.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  Accordingly, the current record is sufficient 
to establish a factual basis for the grant of service 
connection for PTSD: The medical evidence includes a 
diagnosis of PTSD, and the diagnosis has been linked to a 
stressoer that is supported by credible evidence.  For these 
reasons, service connection is granted for PTSD

ORDER

Service connection for PTSD is warranted; the benefit sought 
on appeal is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



